COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 HELSON PACHECO-SERRANT, M.D.,                    §             No. 08-15-00357-CV

                       Appellant,                 §                Appeal from the

 v.                                               §           County Court at Law No. 3

 CARMEN MUNOZ,                                    §           of El Paso County, Texas

                         Appellee.                §            (TC# 2015-DCV-0138)

                                               §
                                             ORDER

       The Court has this day considered the Appellant’s motion for stay of trial court

proceedings and discovery, and concludes the motion should be GRANTED. Therefore, the

County Court at Law No. 3 is directed to stay all proceedings and discovery in cause number

2015-DCV-0138, styled Helson Pacheco-Serrant, M.D. v. Carmen Munoz, pending disposition

of this appeal or further order of this Court.

       IT IS SO ORDERED this 28th day of April, 2016.


                                                 PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.